DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Response to Arguments
Applicant’s arguments 11/08/2021 under 35 USC 102/103, have been considered but are moot because the new ground of rejection does not rely on any reference of Baldwin (US 20110075616 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 21, 24-28, 30-35, 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hu ( US 20140362763 A1) in view of Baldwin (US 20110075616 A1).
Regarding claim 21, Hu discloses:
A system comprising: 
one or more Digital Access Units (DAUs) operatively coupled to a base transceiver station (Fig 4, [0057], [0061], relay station is coupled by a BTS, within a baseband signal source 11); 
a Digital Interface Unit (DIU) operatively coupled to the one or more DAUs by a digital link ( Fig 4, Fig 7, [0091], an expansion unit 12 is coupled to relay station via its high-rate interface 23); 
a plurality of Remote Radio Heads (RRHs) operatively coupled to the DIU by a digital link ( Fig 8, [0138], expansion unit 12 is coupled to radio remote units 121-N);
one or more Digital Multiplexer Units (DMUs) operatively coupled to one or more base band units (BBUs) by a digital link and operatively coupled to the one or more DAUs (Fig 4-5, Fig 7, [0117]-[0118], expansion unit 12 including its baseband processing unit 21, to combine the multiple downlink sub-baseband high-rate signals into multiple sets of superimposed downlink sub-baseband high-rate signals respectively,  [0136]-[0137], multiple EUs, e.g expansion unit 11 is connected to expansion unit 12, coupled to baseband signal source 11 including relay station; note that EU 11 would be mapped to a DIU, EU 12 would be mapped to a DMU, and EU e.g EU 12 combining multiple signals and supporting WCDMA (multiplexing signals)); 
a second Digital Interface Unit (DIU) operatively coupled to the one or more DMUs by a digital link ( Fig 8, [0136]-[0137], other expansion unit 11 is connected to expansion unit 12); and 
a second plurality of Remote Radio Heads (RRHs) operatively coupled to the second DIU by a digital link ( Fig 8, [0138], expansion unit 1 is coupled to radio remote units 111-N).

wherein a first signal received from the one or more BBUs is combined with a second signal received from the base transceiver station.
However, the teaching of wherein a first signal received from the one or more BBUs is combined with a second signal received from the base transceiver station is well known in the art as evidenced by Baldwin.
Baldwin discloses:
wherein a first signal received from the one or more BBUs is combined with a second signal received from the base transceiver station ( Fig 6, Fig 7, [0062], [0064], RF conditioning module 608 in flexible DAS head end, is advantageously able to concurrently apply the splitting, mixing, and routing to signals from the BTSs and the BBUs; RF conditioning module would mix baseband signals from  BBUs  and digital RF physical signal from a BTS onto corresponding RF carriers, before splitting/superposing the RF signals on particular digital-electrical links 611).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Baldwin as mentioned above as a modification to Hu, such that the combination would allow to implement RF conditioning module in  flexible DAS head end in a variety of ways, in order to support mixing RF carriers from both high-power digital-RF passband transmissions from BTSs and low-power digital-RF passband signals from BBUs, and construct/couple one or more superposition RF signals from the passband signals, and routes and transmits them to an array of antenna nodes.
Regarding claim 24, Hu modified by Baldwin discloses all the features with respect to parent claim 21 as outlined above.
further comprising a plurality of Digital Remote Units (DRUs) operatively coupled to a DAU by a digital link ( Hu, Fig 4, [0049], [0061], in the downlink, the relay station is coupled to the expansion unit 12, which is coupled  to remote radio units [RUs 13]).
Regarding claim 25, Hu modified by Baldwin discloses all the features with respect to parent claim 21 as outlined above.
wherein at least one of the one or more DAUs is operatively coupled to the base transceiver station by an RF cable ( Hu, Fig 1, Fig 4,[0061], [0064],a link between a BTS and a relay station, BTS  support RF module, and relay station performs analogue/digital conversion on RF signal).
Regarding claim 26, Hu modified by Baldwin discloses all the features with respect to parent claim 21 as outlined above.
wherein the one or more DMUs are connected to the BBUs via at least one of a Ethernet cable, an optical fiber, a microwave line of sight or non- line of sight link, a wireless link, or a satellite link ( Hu, Fig 4, Fig 8, [0137], expansion units are coupled to each other in the MDAS 1, EUs are connected via high-rate interfaces, [0091], EU is connected to baseband signal source via an optical fiber line or a data bus or another high-rate transmission link).
Regarding claim 27, Hu modified by Baldwin discloses all the features with respect to parent claim 21 as outlined above.
wherein one BBU is a component of a base transceiver station ( Hu, Fig 4, [0057], baseband signal source may comprise a base transceiver station).
Regarding claim 28, Hu discloses:
A system comprising: 
one or more Digital Access Units (DAUs) operatively coupled to a base transceiver station (Fig 4, [0057], [0061], relay station is coupled by a BTS, within a baseband signal source 11);  
a Digital Interface Unit (DIU) operatively coupled to the one or more DAUs by a digital link ( Fig 4, Fig 7, [0091], an expansion unit 12 is coupled to relay station via its high-rate interface 23);  and 
a plurality of Remote Radio Heads (RRHs) operatively coupled to the DIU by a digital link ( Fig 8, [0138], expansion unit 12 is coupled to radio remote units 121-N); and 
one or more Digital Multiplexer Units (DMUs) operatively coupled to one or more base band units (BBUs) by a digital link and operatively coupled to the one or more DAUs ( Fig 4-5, Fig 7, [0117]-[0118], expansion unit 12 including its baseband processing unit 21, to combine the multiple downlink sub-baseband high-rate signals into multiple sets of superimposed downlink sub-baseband high-rate signals respectively,  [0136]-[0137], multiple EUs, e.g expansion unit 11 is connected to expansion unit 12, coupled to baseband signal source 11 including relay station; note that EU 11 would be mapped to a DIU, EU 12 would be mapped to a DMU, and EU e.g EU 12 combining multiple signals and supporting WCDMA (multiplexing signals)).
Hu does not explicitly disclose:
wherein a first signal received from the one or more BBUs is combined with a second signal received from the base transceiver station.
However, the teaching of wherein a first signal received from the one or more BBUs is combined with a second signal received from the base transceiver station is well known in the art as evidenced by Baldwin.
Baldwin discloses:
wherein a first signal received from the one or more BBUs is combined with a second signal received from the base transceiver station ( Fig 6, Fig 7, [0062], [0064], RF conditioning module 608 in flexible DAS head end, is advantageously able to concurrently apply the splitting, mixing, and routing to signals from the BTSs and the BBUs; RF conditioning module would mix baseband signals from  BBUs  and digital RF physical signal from a BTS onto corresponding RF carriers, before splitting/superposing the RF signals on particular digital-electrical links 611).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Baldwin as mentioned above as a modification to Hu, such that the combination would allow to implement RF conditioning module in  flexible DAS head end in a variety of ways, in order to support mixing RF carriers from both high-power digital-RF passband transmissions from BTSs and low-power digital-RF passband signals from BBUs, and construct/couple one or more superposition RF signals from the passband signals, and routes and transmits them to an array of antenna nodes.
Regarding claim 30, Hu modified by Baldwin discloses all the features with respect to parent claim 28 as outlined above.
further comprising a plurality of Digital Remote Units (DRUs) operatively coupled to a DAU by a digital link ( Hu, Fig 4, [0049], [0061], in the downlink, the relay station is coupled to the expansion unit 12, which is coupled  to remote radio units [RUs 13]). 
Regarding claim 31, Hu modified by Baldwin discloses all the features with respect to parent claim 28 as outlined above.
wherein at least one of the one or more  DAUs is operatively coupled to the base transceiver station by an RF cable (Hu,  Fig 1, Fig 4,[0061], [0064],a link between a BTS and a relay station, BTS  support RF module, and relay station performs analogue/digital conversion on RF signal).
Regarding claim 32, Hu modified by Baldwin discloses all the features with respect to parent claim 28 as outlined above.
wherein the one or more Digital Access Units (DAUs) are operatively coupled to a plurality of base transceiver stations ( Hu, Fig 4, Fig 6, [0053], [0057], relay station is coupled by a BTS, within a baseband signal source, baseband signal sources are coupled).
Regarding claim 33, Hu modified by Baldwin discloses all the features with respect to parent claim 28 as outlined above.
wherein the one or more Digital Access Units (DAUs) are operatively coupled to a plurality of base transceiver stations (Fig 4, Fig 6, [0053], [0057], relay station is coupled by a BTS, within a baseband signal source, baseband signal sources are coupled) by one or more RF cables ( Hu, Fig 1, Fig 4,[0061], [0064],a link between a BTS and a relay station, BTS  support RF module, and relay station performs analogue/digital conversion on RF signal).
Regarding claim 34, Hu modified by Baldwin discloses all the features with respect to parent claim 28 as outlined above.
wherein the one or more DAUs include physical nodes and a local router ( Hu, Fig 4, a relay station within a baseband signal source as a physical node, [0007], a BBU can route input digital baseband signals).
Regarding claim 35, Hu discloses:
A system comprising: 
one or more Digital Multiplexer Units (DMUs) operatively coupled to a base band unit (BBU) by a digital link ( Fig 4-5, Fig 7-8, [0137], [0092], expansion unit 12 including its baseband processing unit 21, is coupled to baseband signal source 11 ) ; 
a Digital Interface Unit (DIU) operatively coupled to the one or more DMUs by a digital link ( Fig 8, [0136]-[0137], other expansion unit 11 is connected to expansion unit 12); and 
a plurality of Remote Radio Heads (RRHs) operatively coupled to the DIU by a digital link ( Fig 8, [0138], expansion unit 1 is coupled to radio remote units 111-N).
Hu does not explicitly disclose:
wherein a first signal received from the one or more BBUs is combined with a second signal received from the base transceiver station.
However, the teaching of wherein a first signal received from the one or more BBUs is combined with a second signal received from the base transceiver station is well known in the art as evidenced by Baldwin.
Baldwin discloses:
wherein a first signal received from the one or more BBUs is combined with a second signal received from the base transceiver station ( Fig 6, Fig 7, [0062], [0064], RF conditioning module 608 in flexible DAS head end, is advantageously able to concurrently apply the splitting, mixing, and routing to signals from the BTSs and the BBUs; RF conditioning module would mix baseband signals from  BBUs  and digital RF physical signal from a BTS onto corresponding RF carriers, before splitting/superposing the RF signals on particular digital-electrical links 611).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Baldwin as mentioned above as a modification to Hu, such that the combination would allow to implement RF conditioning module in  flexible DAS head end in a variety of ways, in order to support mixing RF carriers from both high-power digital-RF passband transmissions from BTSs and low-power digital-RF passband signals from BBUs, and construct/couple one or more superposition RF signals from the passband signals, and routes and transmits them to an array of antenna nodes.
Regarding claim 37, Hu modified by Baldwin discloses all the features with respect to parent claim 35 as outlined above.
wherein the one or more DMUs are connected to the BBUs via at least one of a Ethernet cable, an optical fiber, a microwave line of sight or non- line of sight link, a wireless link, or a satellite link ( Hu, Fig 4, Fig 8, [0137], expansion units are coupled to each other in the MDAS 1, EUs are connected via high-rate interfaces, [0091], EU is connected to baseband signal source via an optical fiber line or a data bus or another high-rate transmission link).
Regarding claim 38, Hu modified by Baldwin discloses all the features with respect to parent claim 35 as outlined above.
wherein one BBU is a component of a base transceiver station ( Hu, Fig 4, [0057], baseband signal source may comprise a base transceiver station).
Regarding claim 39, Hu modified by Baldwin discloses all the features with respect to parent claim 35 as outlined above.
wherein one DMU receive digital downlink signals from the BBU ( Hu, Fig 4, Fig 10, [0154]-[0155], EU routes received downlink sub-baseband high-rate signals).
Regarding claim 40, Hu modified by Baldwin discloses all the features with respect to parent claim 35 as outlined above. 
wherein each of the one or more DMUs are operatively networked together ( Hu, Fig 8, [0137], expansion units are coupled to each other in the MDAS 1, EUs are connected via high-rate interfaces).
Regarding claim 41, Hu modified by Baldwin discloses all the features with respect to parent claim 35 as outlined above. 
wherein the one or more DMUs include switching and routing functions ( Hu, Fig 4, Fig 7, [0155], an expansion unit receiving baseband signals from multiple sources 11, baseband processing unit 21 is coupled to high rate interface 23 and low rate interface 24, converts the multiple sets of high-rate signals into multiple sets of low-rate signals and then routes and transmits them to the one or more RUs respectively).
Claims 22-23, 29, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hu ( US 20140362763 A1) in view of Baldwin (US 20110075616 A1) and  Welin (US 20150146531 A1).
Regarding claims 22-23, 29, and 30, Hu modified by Baldwin discloses all the features with respect to parent claim 35 as outlined above.
further comprising routing function  in the DIU to route downlink signals to a proper RRH ( Hu, Fig 4, Fig 7, [0155], an expansion unit receiving baseband signals from multiple sources 11, baseband processing unit 21 is coupled to high rate interface 23 and low rate interface 24, routes and transmits them to the one or more RUs respectively).
Hu modified by Baldwin does not explicitly disclose:
Routing tables in a router (baseband processing unit in expansion unit).
However, the teaching of routing tables in a router is well known in the art as evidenced by Welin.
Welin discloses:
routing tables in a router ( Fig 1, [0036], routing device e.g node 12e, comprises a routing table stored in a router or a networked computer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Welin as mentioned above as a modification to Hu (modified by Baldwin), such that the combination would allow to use routing table in a router, in order to list the routes to particular network destinations, and keep track of which way to deliver various packages of data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461